NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RODOLFO VELASQUEZ,                               No. 11-15090

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01641-SI

  v.
                                                 MEMORANDUM *
CHASE HOME FINANCE LLC;
FANNIE MAE,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Rodolfo Velasquez appeals pro se from the district court’s judgment

dismissing his action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Cervantes v. Countrywide Home

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Velasquez’s
request for oral argument is denied.
Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      We affirm for the reasons stated by the district court in its order entered on

January 10, 2011, dismissing Velasquez’s action.

      Velasquez’s remaining contentions are unpersuasive.

      We do not consider Velasquez’s contentions raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    11-15090